Order unanimously reversed, without costs, and petition dismissed. Memorandum: On an appeal from an order of Special Term validating petitioner Markel’s Conservative Party designating petition for Erie County Court Judge, appellants argue that the designating petition is invalid because only one of the five people named in the petition to the committee to fill vacancies.was a duly enrolled Conservative Party member. Subdivision 1 of section 6-132 of the Election Law states that a candidate’s designating petition shall contain a provision appointing at least three persons to act as a committee to fill vacancies. Citing Matter of Brennan v Power (307 NY 818), which held that a designating petition was valid despite the fact that one of three appointees to the committee was not an enrolled party member, and Matter of Dietrich v Northrup (82 Misc 2d 941), which invalidated a designating petition where only two names were listed for the committee because the court found no attempt had been made to comply with the literal mandate of the Election Law (§ 6-132, subd 1), Special Term found that Markel had made a good-faith effort to comply with the statute and that his designating petition was therefore valid. We disagree. A petition is invalid if no committee on vacancies is named (Matter of Collins v Meisser, 22 NY2d 779; Matter of Richter v Thaler, 11 NY2d 722), and a purported committee with only one eligible member is the functional equivalent of no committee (cf. Matter of Johnson v Meisser, 24 AD2d 719). (Appeal from order of Supreme Court, Erie County, Broughton, J. — Election Law.) Present — Simons, J. P., Hancock, Jr., Denman, Moule and Schnepp, JJ.